Exhibit 10.1

 

 

INTREPID POTASH, INC.

 

$150,000,000 Senior Notes

 

$60,000,000 3.23% Senior Notes, Series A, due April 16, 2020

$45,000,000 4.13% Senior Notes, Series B, due April 14, 2023

$45,000,000 4.28% Senior Notes, Series C, due April 16, 2025

 

--------------------------------------------------------------------------------



 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------



 

Dated as of August 28, 2012

 

 

 

 

SERIES A PPN: 46121Y A*3

 

 

SERIES B PPN: 46121Y A@1

 

 

SERIES C PPN: 46121Y A#9

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

1.

AUTHORIZATION OF NOTES

1

 

1.1.

Authorization of Notes

1

 

1.2.

Subsidiary Guaranty

1

 

 

 

 

2.

SALE AND PURCHASE OF NOTES

2

 

 

 

3.

CLOSING

2

 

 

 

4.

CONDITIONS TO CLOSING

2

 

4.1.

Representations and Warranties

2

 

4.2.

Performance; No Default

2

 

4.3.

Compliance Certificates

3

 

4.4.

Opinions of Counsel

3

 

4.5.

Purchase Permitted By Applicable Law, etc.

3

 

4.6.

Sale of Other Notes

3

 

4.7.

Payment of Special Counsel Fees

4

 

4.8.

Private Placement Numbers

4

 

4.9.

Changes in Corporate Structure

4

 

4.10.

Funding Instructions

4

 

4.11.

Proceedings and Documents

4

 

4.12.

Subsidiary Guaranty

4

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4

 

5.1.

Organization; Power and Authority

5

 

5.2.

Authorization, etc.

5

 

5.3.

Disclosure

5

 

5.4.

Organization and Ownership of Shares of Subsidiaries

6

 

5.5.

Financial Statements

6

 

5.6.

Compliance with Laws, Other Instruments, etc.

7

 

5.7.

Governmental Authorizations, etc.

7

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders

7

 

5.9.

Taxes

7

 

5.10.

Title to property; Leases

8

 

5.11.

Licenses, Permits, etc.

8

 

5.12.

Compliance with ERISA

8

 

5.13.

Private Offering by the Company

9

 

5.14.

Use of Proceeds; Margin Regulations

10

 

5.15.

Existing Indebtedness; Future Liens

10

 

5.16.

Foreign Assets Control Regulations, etc.

10

 

5.17.

Status under Certain Statutes

11

 

ii

--------------------------------------------------------------------------------


 

 

5.18.

Environmental Matters

11

 

5.19.

Ranking of Obligations

12

 

 

 

 

6.

REPRESENTATIONS OF THE PURCHASERS

12

 

6.1.

Purchase for Investment

12

 

6.2.

Source of Funds

12

 

 

 

 

7.

INFORMATION AS TO COMPANY

14

 

7.1.

Financial and Business Information

14

 

7.2.

Officer’s Certificate

16

 

7.3.

Electronic Delivery

17

 

7.4.

Inspection

17

 

 

 

 

8.

PREPAYMENT OF THE NOTES

18

 

8.1.

No Scheduled Prepayments

18

 

8.2.

Optional Prepayments

18

 

8.3.

Mandatory Offer to Prepay Upon Change of Control

18

 

8.4.

Allocation of Partial Prepayments

19

 

8.5.

Maturity; Surrender, etc.

20

 

8.6.

Purchase of Notes

20

 

8.7.

Make-Whole Amount

20

 

 

 

 

9.

AFFIRMATIVE COVENANTS

22

 

9.1.

Compliance with Law

22

 

9.2.

Insurance

22

 

9.3.

Maintenance of Properties

22

 

9.4.

Payment of Taxes and Claims

23

 

9.5.

Corporate Existence, etc.

23

 

9.6.

Subsidiary Guaranty

23

 

9.7.

Books and Records

24

 

9.8.

Priority of Obligations

24

 

 

 

 

10.

NEGATIVE COVENANTS

24

 

10.1.

Fixed Charge Coverage Ratio

24

 

10.2.

Leverage Ratio

25

 

10.3.

Priority Debt

25

 

10.4.

Liens

25

 

10.5.

Mergers, Consolidations, etc.

27

 

10.6.

Sale of Assets

29

 

10.7.

Transactions with Affiliates

30

 

10.8.

Terrorism Sanctions Regulations

30

 

10.9.

Line of Business

30

 

10.10.

Financial Covenant Parity

31

 

 

 

 

11.

EVENTS OF DEFAULT

32

 

 

 

12.

REMEDIES ON DEFAULT, ETC.

34

 

iii

--------------------------------------------------------------------------------


 

 

12.1.

Acceleration

34

 

12.2.

Other Remedies

35

 

12.3.

Rescission

35

 

12.4.

No Waivers or Election of Remedies, Expenses, etc.

36

 

12.5.

Default Rate

36

 

 

 

 

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

36

 

13.1.

Registration of Notes

36

 

13.2.

Transfer and Exchange of Notes

36

 

13.3.

Replacement of Notes

37

 

 

 

 

14.

PAYMENTS ON NOTES

37

 

14.1.

Place of Payment

37

 

14.2.

Home Office Payment

38

 

 

 

 

15.

EXPENSES, ETC.

38

 

15.1.

Transaction Expenses

38

 

15.2.

Survival

39

 

 

 

 

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

39

 

 

 

17.

AMENDMENT AND WAIVER

39

 

17.1.

Requirements

39

 

17.2.

Solicitation of Holders of Notes

39

 

17.3.

Binding Effect, etc.

40

 

17.4.

Notes held by the Company, etc.

40

 

 

 

 

18.

NOTICES

41

 

 

 

19.

REPRODUCTION OF DOCUMENTS

41

 

 

 

20.

CONFIDENTIAL INFORMATION

41

 

 

 

21.

SUBSTITUTION OF PURCHASER

43

 

 

 

22.

MISCELLANEOUS

43

 

22.1.

Successors and Assigns

43

 

22.2.

Payments Due on Non-Business Days

43

 

22.3.

Accounting Terms

43

 

22.4.

Severability

44

 

22.5.

Construction

44

 

22.6.

Counterparts

44

 

22.7.

Governing Law

45

 

22.8.

Jurisdiction and Process; Waiver of Jury Trial

45

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

—

Information Relating to Purchasers

SCHEDULE B

—

Defined Terms

SCHEDULE 5.3

—

Disclosure Materials

SCHEDULE 5.4

—

Subsidiaries

SCHEDULE 5.5

—

Financial Statements

SCHEDULE 5.15

—

Existing Indebtedness

SCHEDULE 10.4

—

Liens

SCHEDULE 10.7

—

Affiliate Transactions

EXHIBIT 1.1(a)

—

Form of Series A Senior Note

EXHIBIT 1.1(b)

—

Form of Series B Senior Note

EXHIBIT 1.1(c)

—

Form of Series C Senior Note

EXHIBIT 1.2

—

Form of Subsidiary Guaranty

EXHIBIT 4.4(a)

—

Form of Opinion of Counsel for the Company

EXHIBIT 4.4(b)

—

Form of Opinion of Special Counsel for the Purchasers

 

v

--------------------------------------------------------------------------------


 

Intrepid Potash, Inc.

707 17th Street, Suite 4200

Denver, CO  80202

(303) 296-3006

 

$150,000,000 Senior Notes

 

$60,000,000 3.23% Senior Notes, Series A, due April 16, 2020

$45,000,000 4.13% Senior Notes, Series B, due April 14, 2023

$45,000,000 4.28% Senior Notes, Series C, due April 16, 2025

 

Dated as of August 28, 2012

 

TO EACH OF THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

 

Ladies and Gentlemen:

 

INTREPID POTASH, INC., a Delaware corporation (the “Company”), agrees with you
as follows:

 

1.                                      AUTHORIZATION OF NOTES.

 

1.1.                            Authorization of Notes

 

The Company has authorized the issue and sale of $150,000,000 aggregate
principal amount of its Senior Notes consisting of (i) $60,000,000 aggregate
principal amount of its 3.23% Senior Notes, Series A, due April 16, 2020 (the
“Series A Notes”); (ii) $45,000,000 aggregate principal amount of its 4.13%
Senior Notes, Series B, due April 14, 2023 (the “Series B Notes”); and
(iii) $45,000,000 aggregate principal amount of its 4.28% Senior Notes,
Series C, due April 16, 2025 (the “Series C Notes” and, collectively with the
Series A Notes and the Series B Notes, the “Notes,” such term to include any
such notes issued in substitution therefor pursuant to Section 13 of this
Agreement).  The Notes shall be substantially in the forms set out in Exhibits
1.1(a) through 1.1(c).  Certain capitalized and other terms used in this
Agreement are defined in Schedule B; references to a “Schedule” or an “Exhibit”
are, unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

 

1.2.                            Subsidiary Guaranty.

 

The payment by the Company of all amounts due with respect to the Notes and the
performance by the Company of its obligations under this Agreement will be
guaranteed equally and ratably by each Subsidiary that is now, or in the future
becomes, a guarantor of, or otherwise is or becomes obligated in respect of, any
Indebtedness to banks under the Credit Agreement (individually, a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”), pursuant to the
Subsidiary Guaranty in substantially the form of the attached

 

--------------------------------------------------------------------------------


 

Exhibit 1.2, as it hereafter may be amended or supplemented from time to time
with the consent of the Subsidiary Guarantors (the “Subsidiary Guaranty”).

 

2.                                      SALE AND PURCHASE OF NOTES.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and each of the other purchasers named in Schedule A (the “Other
Purchasers”), and you and the Other Purchasers will purchase from the Company,
at the Closing provided for in Section 3, Notes in the principal amount and
series specified opposite your names in Schedule A at the purchase price of 100%
of the principal amount thereof.  Your obligation hereunder and the obligations
of the Other Purchasers are several and not joint obligations and you shall have
no liability to any Person for the performance or non-performance by any Other
Purchaser hereunder.

 

3.                                      CLOSING.

 

The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Foley & Lardner LLP, 321 North Clark
Street, Suite 2800, Chicago, Illinois 60654-5313, at 9:00 a.m., Chicago time, at
a closing (the “Closing”) on April 16, 2013 or on such other Business Day
thereafter on or prior to April 30, 2013 as may be agreed upon by the Company
and you and the Other Purchasers.  At the Closing the Company will deliver to
you the Notes to be purchased by you in the form of a single Note (or such
greater number of Notes in denominations of at least $100,000 as you may
request) dated the date of the Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 412-341-9277 at Wells Fargo Bank, N.A., 1700 Lincoln Street, 8th
Floor, Denver, CO 80203, ABA No. 121000248.  If at the Closing the Company fails
to tender such Notes to you as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to your
satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.

 

4.                                      CONDITIONS TO CLOSING.

 

Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:

 

4.1.                            Representations and Warranties.

 

The representations and warranties of the Company in this Agreement shall be
correct on the date hereof and correct in all material respects at the time of
the Closing.

 

4.2.                            Performance; No Default.

 

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to

 

2

--------------------------------------------------------------------------------


 

or at the Closing and from the date of this Agreement to the Closing assuming
that Sections 9 and 10 are applicable from the date of this Agreement.  From the
date of this Agreement until the Closing and after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing.  Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.

 

4.3.                            Compliance Certificates.

 

(a)                                 Officer’s Certificate.  The Company shall
have delivered to you an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

 

(b)                                 Secretary’s Certificate.  Each of the
Company and each Subsidiary Guarantor shall have delivered to you a certificate
of its Secretary or Assistant Secretary, dated the date of the Closing,
certifying as to (i) the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes,
this Agreement and the Subsidiary Guaranty, as applicable and (ii) its
organizational documents as then in effect.

 

4.4.                            Opinions of Counsel.

 

You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing (a) from Bryan Cave LLP, counsel for the Company
and the Subsidiary Guarantors, covering the matters set forth in
Exhibit 4.4(a) (and the Company instructs its counsel to deliver such opinion to
you) and (b) from Foley & Lardner LLP, special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b).

 

4.5.                            Purchase Permitted By Applicable Law, etc.

 

On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation U, T or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
you to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by you, you shall have received an Officer’s Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.

 

4.6.                            Sale of Other Notes.

 

Contemporaneously with the Closing the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.

 

3

--------------------------------------------------------------------------------


 

4.7.                            Payment of Special Counsel Fees.

 

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of your
special counsel referred to in Section 4.4, to the extent reflected in a
statement of such counsel rendered to the Company at least three Business Days
prior to the Closing.

 

4.8.                            Private Placement Numbers.

 

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained by Foley & Lardner LLP for
each series of the Notes (and you hereby instruct your counsel to obtain the
Private Placement Numbers).

 

4.9.                            Changes in Corporate Structure.

 

The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5, in each case
except as to the extent not prohibited under Section  10.

 

4.10.                     Funding Instructions.

 

At least three Business Days prior to the date of the Closing, you shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.

 

4.11.                     Proceedings and Documents.

 

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments reasonably
related to such transactions shall be satisfactory to you and your special
counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.

 

4.12.                     Subsidiary Guaranty.

 

You shall have received a copy of the Subsidiary Guaranty, duly executed and
delivered by each Subsidiary Guarantor and the Subsidiary Guaranty shall be in
full force and effect.

 

5.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to you, as of the date hereof and as of the
Closing, that:

 

4

--------------------------------------------------------------------------------


 

5.1.                            Organization; Power and Authority.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.

 

5.2.                            Authorization, etc.

 

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

5.3.                            Disclosure.

 

The Company, through its agent, U.S. Bancorp Investments, Inc., has delivered to
each Purchaser a copy of a Confidential Offering Memorandum, dated August 2012
(the “Memorandum”), relating to the transactions contemplated hereby.  The
Memorandum fairly described, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries as of the
date hereof.  As of the date of this Agreement, this Agreement, the Memorandum
and the documents, certificates or other writings delivered to or made available
to the Purchasers by or on behalf of the Company in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Memorandum and such documents, certificates or other writings delivered to
or made available to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  Except as disclosed in the Disclosure Documents, since December 31,
2011, there has been no change in the financial condition, operations, business
or properties of the Company or any Subsidiary, except changes that individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to the Company that would reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.  Notwithstanding the foregoing, with respect to projected
financial information (if any), the Company represents only that such
information was prepared in good faith based upon assumptions believed by the
Company to have been

 

5

--------------------------------------------------------------------------------


 

reasonable at the time of the preparation thereof (it being understood that any
projections as to future events are not to be viewed as facts and that the
actual results during the period covered by such projections may differ from the
projected results and that the differences may be material).

 

5.4.                            Organization and Ownership of Shares of
Subsidiaries.

 

(a)                                 Schedule 5.4 contains (except as noted
therein) complete and correct lists as of the date hereof of:  (i) the Company’s
Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary, and (ii) the Company’s directors and Responsible
Officers.

 

(b)                                 All of the outstanding shares of capital
stock or similar equity interests of each Subsidiary shown in Schedule 5.4 as
being owned by the Company and its Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by the Company or another Subsidiary
free and clear of any Lien (except as otherwise disclosed in Schedule 5.4).

 

(c)                                  Each Subsidiary is a corporation or other
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

 

(d)                                 No Subsidiary is a party to, or otherwise
subject to any legal, regulatory, contractual or other restriction (other than
this Agreement, the agreements listed on Schedule 5.4 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

5.5.                            Financial Statements.

 

The Company has delivered to you and each Other Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule
5.5.  All of said financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial condition of the Company and its Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments and absence of
footnotes).  The Company and its Subsidiaries do not have any Material
liabilities

 

6

--------------------------------------------------------------------------------


 

that are not disclosed on such financial statements or otherwise disclosed in
the Disclosure Documents.

 

5.6.                            Compliance with Laws, Other Instruments, etc.

 

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, corporate charter or by-laws, or any other
Material agreement, lease, or instrument to which the Company or any Subsidiary
is bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary.

 

5.7.                            Governmental Authorizations, etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.

 

5.8.                            Litigation; Observance of Agreements, Statutes
and Orders.

 

(a)                                 There are no actions, suits, investigations
or proceedings pending or, to the knowledge of the Company, threatened against
or affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 Neither the Company nor any Subsidiary is
(i) in default under any term of any agreement or instrument to which it is a
party or by which it is bound, (ii) in violation of any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or (iii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), in each
case which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

5.9.                            Taxes.

 

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which

 

7

--------------------------------------------------------------------------------


 

is currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The Company knows of no
basis for any other tax or assessment that would reasonably be expected to have
a Material Adverse Effect.  The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate.

 

5.10.                     Title to property; Leases.

 

The Company and its Subsidiaries have good and sufficient title to, or
leaseholds or other rights to use, their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in a transaction not prohibited hereby), in each
case free and clear of Liens prohibited by this Agreement.  All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

 

5.11.                     Licenses, Permits, etc.

 

(a)                                 The Company and its Subsidiaries own or
possess rights to use all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without any conflict with the rights of others known to the Responsible
Officers, except for any such conflict that would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 To the knowledge of the Responsible
Officers, no product or service of the Company or any Subsidiary infringes in
any material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, other than any infringement that would not
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  To the knowledge of the Responsible
Officers, there is no Material violation by any Person of any right of the
Company or any Subsidiary with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any Subsidiary, other than any violation that would not
reasonably be expected to result in a Material Adverse Effect.

 

5.12.                     Compliance with ERISA.

 

(a)                                 The Company and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected

 

8

--------------------------------------------------------------------------------


 

to result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or Federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan, in
each case other than such liabilities or Liens as would not be individually or
in the aggregate Material.

 

(b)                                 The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities by more than $5
million in the aggregate for all Plans.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

 

(c)                                  The Company and its ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

 

(d)                                 The expected postretirement benefit
obligation (determined as of the last day of the Company’s most recently ended
fiscal year in accordance with Financial Accounting Standards Board Statement
No. 106, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material or has been disclosed in the most recent audited consolidated
financial statements of the Company.

 

(e)                                  The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code.  The representation by the Company in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of your representation in Section 6.2 as to the sources of the
funds used to pay the purchase price of the Notes to be purchased by you.

 

5.13.                     Private Offering by the Company.

 

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than you and the Other Purchasers and not more than 72 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

 

9

--------------------------------------------------------------------------------


 

5.14.                     Use of Proceeds; Margin Regulations.

 

The Company will use the proceeds of the sale of the Notes for lawful corporate
purposes.  No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

 

5.15.                     Existing Indebtedness; Future Liens.

 

(a)                                 Except as described therein, Schedule 5.15
sets forth a complete and correct list of all outstanding Indebtedness of the
Company and its Subsidiaries as of June 30, 2012 (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and Guaranty thereof, if any) since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries.  Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Material
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Material Indebtedness of the Company or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

 

(b)                                 Except as disclosed in Schedule 5.15,
neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.4.

 

(c)                                  Neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as specifically indicated in Schedule 5.15.

 

5.16.                     Foreign Assets Control Regulations, etc.

 

(a)                                 Neither the Company nor any Controlled
Entity is (i) a Person whose name appears on the list of Specially Designated
Nationals and Blocked Persons

 

10

--------------------------------------------------------------------------------


 

published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”).

 

(b)                                 No part of the proceeds from the sale of the
Notes hereunder constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used, directly by the Company or indirectly
through any Controlled Entity, in connection with any investment in, or any
transactions or dealings with, any Blocked Person.

 

(c)                                  To the Company’s actual knowledge after
making due inquiry, neither the Company nor any Controlled Entity (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has taken measures as required by applicable law to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws.

 

(d)                                 No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for any illegal payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, official of any public
international organization or anyone else acting in an official capacity, in
order to obtain, retain or direct business or obtain any improper advantage. 
The Company has taken measures as required by applicable law to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future anti-corruption laws and regulations.

 

5.17.                     Status under Certain Statutes.

 

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, or the Federal Power Act, as
amended.

 

5.18.                     Environmental Matters.

 

Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any Subsidiary or any of their respective real
properties now or formerly owned, leased or operated by any of them or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as would not reasonably be expected to result
in a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(a)                                 Neither the Company nor any Subsidiary has
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 Neither the Company nor any Subsidiary has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them and has not disposed of any Hazardous Materials in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  All buildings on all real properties now
owned, leased or operated by the Company or any Subsidiary are in compliance
with applicable Environmental Laws, except where failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

 

5.19.                     Ranking of Obligations.

 

The Company’s payment obligations under this Agreement and the Notes and each
Subsidiary Guarantor’s payment obligations under the Subsidiary Guaranty will,
upon issuance of the Notes and the Subsidiary Guaranty, rank at least pari
passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of such Loan Party.

 

6.                                      REPRESENTATIONS OF THE PURCHASERS.

 

6.1.                            Purchase for Investment.

 

You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control.  You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

 

6.2.                            Source of Funds.

 

You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:

 

(a)                                 the Source is an “insurance company general
account” (as the term is defined in the United States Department of Labor’s
Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual

 

12

--------------------------------------------------------------------------------


 

Statement”) for the general account contract(s) held by or on behalf of any
employee benefit plan together with the amount of the reserves and liabilities
for the general account contract(s) held by or on behalf of any other employee
benefit plans maintained by the same employer (or affiliate thereof as defined
in PTE 95-60) or by the same employee organization in the general account do not
exceed 10% of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or

 

(b)                                 the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)                                  the Source is either (i) an insurance
company pooled separate account, within the meaning of PTE 90-1, or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 and, except as you
have disclosed to the Company in writing pursuant to this clause (c), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or

 

(d)                                 the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of
Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM and (ii) the
names of any employee benefit plans whose assets in the investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% or more of the assets of such investment fund, have
been disclosed to the Company in writing pursuant to this clause (d); or

 

(e)                                  the Source constitutes assets of a
“plan(s)” (within the meaning of section IV of PTE 96-23 (the “INHAM Exemption”)
managed by an “in-house asset manager” or “INHAM” (within the meaning of Part IV
of the INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in section
IV(d) of the INHAM Exemption) owns a 5% or more interest in the Company

 

13

--------------------------------------------------------------------------------


 

and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or

 

(f)                                   the Source is a governmental plan; or

 

(g)                                  the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (g); or

 

(h)                                 the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

 

7.                                      INFORMATION AS TO COMPANY.

 

7.1.                            Financial and Business Information

 

The Company will deliver to each Purchaser and each holder of Notes that is an
Institutional Investor:

 

(a)                                 Quarterly Statements — within 45 days after
the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

 

(i)                                     a consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such quarter,

 

(ii)                                  consolidated statements of operations or
income of the Company and its consolidated Subsidiaries for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter, and

 

(iii)                               consolidated statements of cash flows of the
Company and its consolidated Subsidiaries for such quarter or (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial condition of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and absence of footnotes, provided that delivery within the time
period specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 7.1(a); provided, further, that the Company

 

14

--------------------------------------------------------------------------------


 

shall be deemed to have made such delivery of such Form 10-Q if it shall have
timely made such Form 10-Q available on “EDGAR” and on its home page on the
worldwide web (at the date of this Agreement located at: 
http//www.intrepidpotash.com); provided, however, the Company shall use
commercially reasonable efforts to ensure that each holder that (A) is an
Institutional Investor and (B) has provided the Company with a valid e-mail
address receives automatically generated electronic mail from the Company’s
website providing notice of the filing of such Form 10-Q (such availability and
electronic notice thereof being referred to as “Electronic Delivery”);

 

(b)                                 Annual Statements — within 90 days after the
end of each fiscal year of the Company, duplicate copies of,

 

(i)                                     a consolidated balance sheet of the
Company and its consolidated Subsidiaries, as at the end of such year, and

 

(ii)                                  consolidated statements of operations or
income, changes in stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial condition of
the Company and its consolidated Subsidiaries being reported upon and their
results of operations and cash flows and have been prepared in conformity with
GAAP, and that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
prepared in accordance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 7.1(b); provided, further, that the Company shall be deemed to
have made such delivery of such Form 10-K if it shall have timely made
Electronic Delivery thereof;

 

(c)                                  SEC and Other Reports — within a reasonable
time after they become available, one copy of (i) each financial statement,
report, notice or proxy statement sent by the Company or any Subsidiary to
public securities holders generally, and (ii) each regular or periodic report,
each registration statement (without exhibits except as expressly requested by
such holder), and each prospectus and all amendments thereto filed by the
Company or any Subsidiary with the Securities and Exchange Commission; provided,
that the Company shall be deemed to have complied with this Section 7.1(c) if it
shall have timely made Electronic Delivery of any such required financial
statement, report, notice, proxy statement, report, registration statement,
prospectus or amendment;

 

(d)                                 Notice of Default or Event of Default —
promptly, and in any event within five Business Days after a Responsible Officer
obtaining actual knowledge of the

 

15

--------------------------------------------------------------------------------


 

existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

 

(e)           ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

 

(i)            with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof if such reportable event would reasonably be expected to have a
Material Adverse Effect; or

 

(ii)           the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, in each case if such steps, threat, proceeding,
appointment or action would reasonably be expected to have a Material Adverse
Effect; or

 

(iii)          any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;

 

(f)            Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and

 

(g)           Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any Subsidiary as from time to
time may be reasonably requested by any such holder of Notes.

 

7.2.         Officer’s Certificate.

 

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or (b) shall be accompanied by a certificate of a Senior
Financial Officer:

 

16

--------------------------------------------------------------------------------


 

(a)           Covenant Compliance — (i) stating whether it is in compliance with
all of the covenants in Section 10.1 through 10.10 and (ii) setting forth the
information (including detailed calculations) required in order to establish
whether the Company was in compliance with the requirements of Section 10.1
through Section 10.3 during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and

 

(b)           Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including any such
event or condition resulting from the failure of the Company or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.

 

7.3.         Electronic Delivery.

 

Without limiting the right to deliver information by Electronic Delivery in
accordance with Section 7.1, any information required to be delivered by the
Company pursuant to Sections 7.1 or 7.2 shall be deemed to have been delivered
if the information is (1) delivered to each holder of Notes that is an
Institutional Investor by e-mail or (2) is timely posted by or on behalf of the
Company on IntraLinks or on any other similar website to which each holder of
Notes that is an Institutional Investor has free access; provided however, that
upon reasonable request of any holder that is an Institutional Investor, the
Company will thereafter deliver written copies of such information to such
holder.

 

7.4.         Inspection.

 

The Company will permit the representatives of each holder of Notes that is an
Institutional Investor:

 

(a)           No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
all at such reasonable times as may be reasonably requested in writing; provided
that each holder shall not be entitled to more than one visitation during any
fiscal year; and

 

(b)           Default — if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any

 

17

--------------------------------------------------------------------------------


 

Subsidiary, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances, and accounts with their respective officers and
independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

 

8.             PREPAYMENT OF THE NOTES.

 

8.1.         No Scheduled Prepayments.

 

No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.

 

8.2.         Optional Prepayments.

 

(a)           The Notes.  The Company may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, one or
more series of the Notes in an amount not less than $1,000,000 in the aggregate
in the case of a partial prepayment, at 100% of the principal amount so prepaid,
plus the Make-Whole Amount determined for the prepayment date with respect to
such principal amount.  The Company will give each holder of each series of the
Notes to be prepaid written notice of each optional prepayment under this
Section 8.2(a) not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment.  Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of each series of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.4), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

 

(b)           Prepayments During Defaults or Events of Defaults.  Anything in
Section 8.2(a) to the contrary notwithstanding, during the continuance of a
Default or Event of Default the Company may prepay less than all of the
outstanding Notes pursuant to Section 8.2(a) only if such prepayment is
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

 

8.3.         Mandatory Offer to Prepay Upon Change of Control.

 

(a)           Notice of Change of Control or Control Event — The Company will,
within five Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control or Control Event, give notice of such Change
of Control or Control Event to each holder of Notes; provided that,
notwithstanding anything to the

 

18

--------------------------------------------------------------------------------


 

contrary in this Section 8.3, the Company shall not be required to give any
notice of any Control Event unless and until it provides notice of such Control
Event to the public (and public notice of such Control Event by filing of a
Current Report on Form 8-K shall be deemed to constitute notice of such Control
Event hereunder).  If a Change of Control has occurred, such notice shall
contain and constitute an offer to prepay Notes as described in paragraph (c) of
this Section 8.3 and shall be accompanied by the certificate described in
paragraph (g) of this Section 8.3.

 

(b)           Offer to Prepay Notes — The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, of the Notes
held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”).  Such Proposed Prepayment Date shall be not less than 30 days
and not more than 60 days after the date of such offer.

 

(c)           Acceptance; Rejection — A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company on or before the date specified in the
certificate described in paragraph (f) of this Section 8.3.  A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this Section
8.3, or to accept an offer as to all of the Notes held by the holder, within
such time period shall be deemed to constitute rejection of such offer by such
holder.

 

(d)           Prepayment — Prepayment of the Notes to be prepaid pursuant to
this Section 8.3 shall be at 100% of the outstanding principal amount of such
Notes, together with interest on such Notes accrued and unpaid to the date of
prepayment and shall not require the payment of any Make-Whole Amount or
prepayment premium.  The prepayment shall be made on the Proposed Prepayment
Date.

 

(e)           Officer’s Certificate — Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.3, (iii) the principal amount of each Note offered to be prepaid,
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (v) that the conditions of this Section 8.3
have been fulfilled, (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control and (vii) the date by which any holder of a Note
that wishes to accept such offer must deliver notice thereof to the Company,
which date shall not be earlier than seven Business Days prior to the Proposed
Prepayment Date.

 

8.4.         Allocation of Partial Prepayments.

 

In the case of each partial prepayment of Notes of a series pursuant to
Section 8.2(a), the principal amount of the Notes of the series to be prepaid
shall be allocated among all of the Notes of such series at the time outstanding
in proportion, as nearly as

 

19

--------------------------------------------------------------------------------


 

practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

 

8.5.         Maturity; Surrender, etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

8.6.         Purchase of Notes.

 

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions.  Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 10 Business Days.  If the holders of more than 10% of the principal amount
of the Notes then outstanding accept such offer, the Company shall promptly
notify the remaining holders of such fact and the expiration date for the
acceptance by holders of Notes of such offer shall be extended by the number of
days necessary to give each such remaining holder at least 10 Business Days from
its receipt of such notice to accept such offer.  The Company will promptly
cancel all Notes acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

 

8.7.         Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a

 

20

--------------------------------------------------------------------------------


 

discount factor (applied on the same periodic basis as that on which interest on
the Notes is payable) equal to the Reinvestment Yield with respect to such
Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date.  If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life.  The Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such

 

21

--------------------------------------------------------------------------------


 

Called Principal were made prior to its scheduled due date, provided that if
such Settlement Date is not a date on which interest payments are due to be made
under the terms of the Notes, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

9.             AFFIRMATIVE COVENANTS.

 

From the date of this Agreement until the Closing and thereafter so long as any
of the Notes are outstanding, the Company covenants that:

 

9.1.         Compliance with Law.

 

Without limiting Section 10.8, the Company will, and will cause each Subsidiary
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject, including, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.2.         Insurance.

 

The Company will, and will cause each Subsidiary to, maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.

 

9.3.         Maintenance of Properties.

 

The Company will, and will cause each Subsidiary to, maintain and keep, or cause
to be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent the Company or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

22

--------------------------------------------------------------------------------


 

9.4.         Payment of Taxes and Claims.

 

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

 

9.5.         Corporate Existence, etc.

 

Subject to Sections 10.5 and 10.6, the Company will at all times preserve and
keep its corporate existence in full force and effect.  Subject to Sections 10.5
and 10.6, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries (unless merged into
the Company or a Wholly-Owned Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.

 

9.6.         Subsidiary Guaranty.

 

(a)           Subsidiary Guarantors.  The Company will cause each Subsidiary
that, on or after the date of the Closing, is a guarantor of, or otherwise is or
becomes obligated in respect of, any Indebtedness to banks under the Credit
Agreement on the date of the Closing or within 30 days of its thereafter
becoming a guarantor of, or otherwise becoming obligated in respect of,
Indebtedness under the Credit Agreement to become a party to the Subsidiary
Guaranty (with the effect that such Subsidiary shall guaranty the Notes equally
and ratably with the Credit Agreement), and shall deliver to each holder:

 

(i)            an executed counterpart of the Subsidiary Guaranty, or, if the
Subsidiary Guaranty has been previously executed and delivered, an executed
counterpart of a Joinder thereto;

 

(ii)           copies of such directors’ or other authorizing resolutions,
charter, bylaws and other constitutive documents of such Subsidiary as the
Required Holders may reasonably request; and

 

(iii)          an opinion of independent counsel reasonably satisfactory to the
Required Holders covering the authorization, execution, delivery, no conflict
with laws or other documents, no consents and enforceability of the Subsidiary

 

23

--------------------------------------------------------------------------------


 

Guaranty against such Subsidiary in form and substance reasonably satisfactory
to the Required Holders.

 

(b)           Release of Subsidiary Guarantor.  Each holder of a Note fully
releases and discharges from the Subsidiary Guaranty a Subsidiary Guarantor,
immediately and without any further act, upon such Subsidiary Guarantor being
released and discharged as a guarantor under and in respect of the Credit
Agreement; provided that (i) no Default or Event of Default exists or will exist
immediately following such release and discharge; (ii) if any fee or other
consideration is paid or given to any holder of Indebtedness under the Credit
Agreement in connection with such release, other than the repayment of all or a
portion of such Indebtedness under such Credit Agreement, each holder of a Note
receives equivalent consideration on a pro rata basis; and (iii) at the time of
such release and discharge, the Company delivers to each holder of Notes a
certificate of a Responsible Officer certifying (x) that such Subsidiary
Guarantor has been or is being released and discharged as a guarantor under and
in respect of the Credit Agreement and (y) as to the matters set forth in
clauses (i) and (ii).  Any outstanding Indebtedness of a Subsidiary Guarantor
shall be deemed to have been incurred by such Subsidiary Guarantor as of the
date it is released and discharged from the Subsidiary Guaranty.

 

9.7.         Books and Records.

 

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

 

9.8.         Priority of Obligations.

 

The Company will ensure that its payment obligations under this Agreement and
the Notes will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of the
Company.

 

10.          NEGATIVE COVENANTS.

 

From the date of this Agreement until the Closing and thereafter so long as any
of the Notes are outstanding, the Company covenants that:

 

10.1.       Fixed Charge Coverage Ratio.

 

The Company will not permit the ratio, as of the end of each of its fiscal
quarters for the then most-recently ended four fiscal quarters, of
(i) Consolidated EBITDA minus Consolidated Maintenance Capital Expenditures
minus cash income taxes to (ii) interest paid or payable in cash on account of
Consolidated Funded Indebtedness, plus scheduled principal amortization of long
term Consolidated Funded Indebtedness, all calculated for the Company and its
Subsidiaries on a consolidated basis (the “Fixed Charge Coverage Ratio”), to be
less than 1.30 to 1.00; as such Fixed Charge Coverage Ratio may be adjusted
pursuant to Section 10.10 below; provided, however, that notwithstanding any
such adjustment, the Company will not

 

24

--------------------------------------------------------------------------------


 

permit the Fixed Charge Ratio as of the end of any fiscal quarter to be less
than 1.20 to 1.00 (the “Minimum Fixed Charge Coverage Ratio”).

 

10.2.       Leverage Ratio.

 

The Company will not permit the Leverage Ratio, as of the end of each of its
fiscal quarters, to be greater than 3.00 to 1.00; as such Leverage Ratio may be
adjusted pursuant to Section 10.10 below; provided, however, that
notwithstanding any such adjustment, the Company will not permit the Leverage
Ratio as of the end of any fiscal quarter to be greater than 3.50 to 1.00 (the
“Maximum Leverage Ratio”).

 

10.3.       Priority Debt.

 

The Company will not at any time permit Priority Debt to exceed 15% of
Consolidated Total Assets (determined as of the end of the Company’s most
recently completed fiscal quarter).

 

10.4.       Liens.

 

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on or with respect to any property or asset
(including, without limitation, any document or instrument in respect of goods
or accounts receivable) of the Company or any such Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except:

 

(a)           Liens for taxes, assessments or governmental charges or levies on
its property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

 

(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;

 

(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.

 

(d)           Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Company or its Subsidiaries;

 

25

--------------------------------------------------------------------------------


 

 

(e)                                  Liens arising solely by virtue of any
statutory or common law provision relating to bankers’ liens, rights of set-off
or similar rights and remedies as to deposit accounts, securities accounts or
other funds maintained with a creditor depository institution; provided that
(i) such account is not a dedicated cash collateral account and is not subject
to restriction against access by the Company or a Subsidiary in excess of those
set forth by regulations promulgated by the Board of Governors of the Federal
Reserve, and (ii) such account is not intended by the Company or any Subsidiary
to provide collateral to the depository institution;

 

(f)                                   Liens existing on the date hereof and
described in Schedule 10.4 and Liens resulting from extensions, renewals or
replacements of Liens permitted by this paragraph (f), provided that (i) there
is no increase in the principal amount or decrease in maturity of the
Indebtedness secured thereby at the time of such extension, renewal or
replacement, (ii) any new Lien attaches only to the same property theretofore
subject to such earlier Lien and (iii) immediately after such extension, renewal
or replacement no Default or Event of Default would exist;

 

(g)                                  Liens securing Indebtedness arising out of
any IRB, solely with respect to all qualifying real or personal property of any
kind subject to such IRB;

 

(h)                                 Liens on treasury stock;

 

(i)                                     Cash collateralization of Rate
Management Transactions (i) as required by the relevant counterparty pursuant to
the applicable ISDA documentation, provided that the aggregate amount of such
cash collateralization does not exceed $5,000,000 at any time outstanding, or
(ii) to the extent and in the amounts required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act;

 

(j)                                    Any deposit required to secure the
performance of bids, trade contracts, or leases (other than Indebtedness),
statutory or reclamation bonds, statutory obligations, surety bonds (other than
bonds related to judgments or litigation), performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

 

(k)                                 Liens securing any interest or title of a
lessor or sublessor under an operating lease;

 

(l)                                     Liens securing a judgment for the
payment of money not constituting an Event of Default under Section 11(i) or
securing an appeal or other surety bond related to any such judgment;

 

(m)                             Any right of a licensee under any license
agreement for the use of intellectual property or other intangible assets of
Company or any Subsidiary thereof as to which Company or Subsidiary is the
licensor;

 

(n)                                 Any leases granted to others permitted under
Section 10.6;

 

(o)                                 Real estate security deposits with respect
to leaseholds in the ordinary course of business;

 

26

--------------------------------------------------------------------------------


 

(p)                                 Liens associated with project financing the
sole recourse for nonpayment of which is limited to the assets that are being
financed or constructed with such project financing;

 

(q)                                 Royalties payable in connection with
leasehold interests;

 

(r)                                    Any Lien created to secure all or any
part of the purchase price, or to secure Indebtedness incurred or assumed to pay
all or any part of the purchase price or cost of construction, of fixed or
capital assets (or any improvement thereon) acquired or constructed by the
Company or a Subsidiary after the date of this Agreement, provided that:

 

(i)                                     any such Lien shall extend solely to the
item or items of such fixed or capital assets (or improvement thereon) so
acquired or constructed and, if required by the terms of the instrument
originally creating such Lien, other property (or improvement thereon) which is
an improvement to or is acquired for specific use in connection with such
acquired or constructed fixed or capital assets (or improvement thereon) or
which is real property being improved by such acquired or constructed fixed or
capital assets (or improvement thereon),

 

(ii)                                  the principal amount of the Indebtedness
secured by any such Lien shall at no time exceed an amount equal to 100% of the
fair market value (as determined in good faith by the board of directors of the
Company) of such fixed or capital assets (or improvement thereon) at the time of
such acquisition or construction, and

 

(iii)                               any such Lien shall be created
contemporaneously with or within the period ending 180 days after, the
acquisition or construction of such fixed or capital assets; and

 

(s)                                   other Liens securing Indebtedness of the
Company or any Subsidiary not otherwise permitted by clauses (a) through
(r) provided that Priority Debt does not exceed 15% of Consolidated Total
Assets; provided, further, that notwithstanding the foregoing, the Company shall
not, and shall not permit any of its Subsidiaries to, secure any Indebtedness
outstanding under or pursuant to the Credit Agreement pursuant to this
Section 10.4(s) unless and until the Notes (and any guaranty delivered in
connection therewith) shall be concurrently secured equally and ratably with
such Indebtedness pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Company from attorneys
that are reasonably acceptable to the Required Holders.

 

10.5.                     Mergers, Consolidations, etc.

 

The Company will not, nor will it permit any Subsidiary to, consolidate with or
merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:

 

27

--------------------------------------------------------------------------------


 

(a)                                 in the case of any such transaction
involving the Company, the successor formed by such consolidation or the
survivor of such merger or the Person that acquires by conveyance, transfer or
lease all or substantially all of the assets of the Company as an entirety, as
the case may be, shall be a solvent corporation or limited liability company
organized and existing under the laws of the United States or any State thereof
(including the District of Columbia), and, if the Company is not such
corporation or limited liability company, (i) such corporation or limited
liability company shall have executed and delivered to each holder of any Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of this Agreement and the Notes and (ii) such corporation
or limited liability company shall have caused to be delivered to each holder of
any Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof;

 

(b)                                 in the case of any such transaction
involving a Subsidiary Guarantor, the successor formed by such consolidation or
the survivor of such merger or the Person that acquires by conveyance, transfer
or lease all or substantially all of the assets of such Subsidiary Guarantor as
an entirety, as the case may be, shall be (1) a solvent corporation or limited
liability company organized and existing under the laws of the United States or
any State thereof (including the District of Columbia), and, if such Subsidiary
Guarantor is not such corporation or limited liability company, (i) such
corporation or limited liability company shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of the Subsidiary Guaranty and
(ii) such corporation or limited liability company shall have caused to be
delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof, (2) the Company or another Subsidiary Guarantor or (3) any
other Person so long as the transaction is treated as a Disposition of all or
substantially all of the assets of such Subsidiary Guarantor for purposes of
Section 10.6 and, based on such characterization, would be permitted pursuant to
Section 10.6;

 

(c)                                  in the case of any such transaction
involving a Subsidiary (other than the Company or any Subsidiary Guarantor), the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary as an entirety, as the case may be, shall be
(i) such Subsidiary, the Company, any Subsidiary Guarantor or any other
Wholly-Owned Subsidiary or (ii) any other Person so long as the transaction is
treated as a Disposition of all or substantially all of the assets of such
Subsidiary for purposes of Section 10.6 and, based on such characterization,
would be permitted pursuant to Section 10.6; and

 

(d)                                 immediately before and immediately after
giving effect to such transaction, no Default or Event of Default shall have
occurred and be continuing.

 

28

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (i) any Subsidiary may merge into the Company or
a Wholly-Owned Subsidiary and (ii) any Subsidiary may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and is not materially disadvantageous to the
holders of Notes; provided, that to the extent a Loan Party is dissolved or
liquidated, its assets must be transferred to another Loan Party upon such
dissolution or liquidation.

 

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company, such Subsidiary Guarantor or any successor corporation or limited
liability company that shall theretofore have become such in the manner
prescribed in this Section 10.5 from its liability under this Agreement or the
Notes (in the case of the Company or any such successor corporation or limited
liability company thereto) or the Subsidiary Guaranty (in the case of any
Subsidiary Guarantor or any successor corporation or limited liability company
thereto).

 

10.6.                     Sale of Assets.

 

The Company will not, nor will it permit any Subsidiary to, lease, sell or
otherwise dispose of its property to any other Person (collectively a
“Disposition”), except:

 

(a)                                 Dispositions in the ordinary course of
business;

 

(b)                                 Dispositions by the Company to a Subsidiary
Guarantor or by a Subsidiary Guarantor to the Company or another Subsidiary
Guarantor; or

 

(c)                                  Dispositions permitted by Section 10.5;

 

(d)                                 Licenses for the use of intellectual
property or other intangible assets;

 

(e)                                  Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

 

(f)                                   Dispositions of cash and Cash Equivalent
Investments;

 

(g)                                  Sales, issuances or other dispositions of
treasury stock;

 

(h)                                 Dispositions of property as required by law,
regulation or ordinance;

 

(i)                                     Dispositions of property that is the
subject of any IRB, in accordance with the terms thereof;

 

(j)                                    Dispositions not otherwise permitted by
clauses (a) through (i) of this Section 10.6, provided that:

 

(i)                                     each such Disposition is made in an
arm’s-length transaction that in the good faith opinion of the Company is for a
consideration at least equal to the fair market value of the property subject
thereto and is in the best interest of the Company or such Subsidiary;

 

29

--------------------------------------------------------------------------------


 

(ii)                                  the aggregate net book value of all assets
disposed of in any period of 365 consecutive days pursuant to this
Section 10.6(j) does not exceed 15% of Consolidated Total Assets as of the end
of the immediately preceding fiscal year; and

 

(iii)                               at the time of such Disposition and after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing.

 

Notwithstanding the foregoing, the Company may, or may permit any Subsidiary to,
make a Disposition and the assets subject to such Disposition shall not be
subject to or included in the foregoing limitation and computation contained in
clause (ii) of the preceding sentence to the extent that the net cash proceeds
from such Disposition are within 365 days of such Disposition, at the Company’s
sole option (A) reinvested in productive assets to be used in the business of
the Company or a Subsidiary, or (B) applied or offered to be applied to the
payment or prepayment of the Notes or any other outstanding Indebtedness of the
Company or any Subsidiary ranking pari passu with or senior to the Notes.  For
purposes of clause (B), the Company shall offer to prepay (on a date not less
than 30 or more than 60 days following such offer) the Notes on a pro rata basis
with such other Indebtedness at a price of 100% of the principal amount of the
Notes to be prepaid (without any Make-Whole Amount) together with interest
accrued on such principal amount to the date of prepayment; provided that if any
holder of the Notes declines such offer, the proceeds that would have been paid
to such holder shall be offered pro rata to the other holders of the Notes that
have accepted the offer.  A failure by a holder of Notes to respond in writing
not later than 10 days prior to the proposed prepayment date to an offer to
prepay made pursuant to this Section 10.6 shall be deemed to constitute a
rejection of such offer by such holder.

 

10.7.                     Transactions with Affiliates.

 

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the Material purchase, lease, sale or exchange of
properties of any kind or the rendering of any Material service) with any
Affiliate (other than the Company or another Subsidiary), except (i)  upon fair
and reasonable terms no less favorable to the Company or such Subsidiary than
would be obtainable in a comparable arm’s-length transaction with a Person not
an Affiliate (as determined by the Company in good faith), (ii) any IRB entered
into after the date hereof, (iii) dividends permitted under applicable law, or
(iv) as set forth in Schedule 10.7.

 

10.8.                     Terrorism Sanctions Regulations.

 

The Company will not and will not permit any Controlled Entity to (a) become a
Blocked Person or (b) have any investments in or engage in any dealings or
transactions with any Blocked Person if such investments, dealings or
transactions would cause any holder of a Note to be in violation of any laws or
regulations that are applicable to such holder.

 

10.9.                     Line of Business.

 

The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its

 

30

--------------------------------------------------------------------------------


 

Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Memorandum (and other business that are reasonably related,
complementary or incidental to such businesses); provided, this Section 10.9
shall not be deemed to prohibit acquisitions by the Company or any Subsidiary as
long as the acquired companies or assets are operating in or relating or
complementary to a business that is similar to or reasonably related to the
current and future businesses conducted by the Company or any Subsidiary, as
well as suppliers to or distributors of products similar to products purchased,
produced, consumed or sold by the Company or any Subsidiary.

 

10.10.                    Financial Covenant Parity.

 

(a)                                 Subject to Section 10.10(b) below, if the
Company shall at any time permanently (and not by temporary waiver of rights
thereunder) amend or modify any provision of the Credit Agreement (whether
through an amendment to the existing Credit Agreement or by entering into a new
Credit Agreement in replacement thereof) that requires the Company to comply
with any financial covenant, undertaking, restriction or other provision that
limits or conditions the Company’s leverage vis-à-vis any other financial metric
of the Company (other than a debt incurrence covenant) or fixed charges (however
expressed and whether stated as a ratio, as a fixed threshold, as an event of
default, as a right to be prepaid or offered to be prepared or otherwise)  (each
a “Financial Covenant”) or any definition related to such Financial Covenant
that is not at such time included or, after such amendment or modification, is
different than what is then included in this Agreement, then the Company shall
within 3 Business Days provide a Financial Covenant Notice to each holder of the
Notes.  If Required Holders provide a notice (the “Required Holders’ Notice”) to
the Company within 30 days of receipt of the Financial Covenant Notice (the
“Objection Period”), that, in the Required Holders’ reasonable opinion, as a
result of a change in the structure of either Financial Covenant or any
definition related to such Financial Covenant, either Financial Covenant has
effectively been amended beyond the Minimum Fixed Charge Coverage Ratio or the
Maximum Leverage Ratio, as applicable, then the Company and the Required Holders
shall negotiate in good faith to make any necessary adjustments to the
applicable covenant level, covenant structure or definition, as necessary so
that the applicable Financial Covenant does not exceed the applicable cap. 
Until such agreement is reached, the Company will comply with the Financial
Covenants as in effect prior to such structure or definitional change.  Unless
the Required Holders timely provide the Required Holders’ Notice, each such
Financial Covenant and each event of default, definition and other provision
relating to such Financial Covenant in the Credit Agreement (as amended or
modified from time to time thereafter) shall be deemed to be incorporated by
reference in this Agreement, mutatis mutandis, as if then set forth herein in
full, and shall automatically (without any further action being taken by the
Company or any holder of a Note) take effect as of the time of effectiveness of
such Financial Covenant under the Credit Agreement; provided, however, that if
any fee or other consideration is paid or given to any bank party to the Credit
Agreement in connection with such amendment or modification, each holder of a
Note receives equivalent consideration on a pro rata basis and such amendment or
modification shall not be effective until such consideration is received by each
such holder.  Subject to Section 10.10(b), the incorporation of any

 

31

--------------------------------------------------------------------------------


 

Financial Covenant pursuant to this Section 10.10(a) shall continue in effect
regardless of any subsequent termination of the Credit Agreement.

 

(b)                                 Notwithstanding the foregoing, in no event
shall the Company permit (i) the Fixed Charge Coverage Ratio as of the end of
any fiscal quarter of the Company to be less than the Minimum Fixed Charge Ratio
or (ii) the Leverage Ratio as of the end of any fiscal quarter of the Company to
be greater than the Maximum Leverage Ratio.

 

11.                               EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Company defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Company defaults in the payment of any
interest on any Note for more than five Business Days after the same becomes due
and payable; or

 

(c)                                  the Company defaults in the performance of
or compliance with any term contained in Section 7.1(d) or in Sections 10.1
through 10.10; or

 

(d)                                 the Company defaults in the performance of
or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Company receiving written notice of such default from
any holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d)); or

 

(e)                                  any representation or warranty made in
writing by or on behalf of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been, with respect to any representations or warranties that contain a
materiality qualifier, false or incorrect, and with respect to any
representations or warranties that do not contain a materiality qualifier, false
or incorrect in any material respect, in each case on the date as of which made
or confirmed; or

 

(f)                                   (i) the Company or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness
that is outstanding in an aggregate principal amount of at least $25,000,000
beyond any period of grace provided with respect thereto, or (ii) the Company or
any Subsidiary is in default in the performance of or compliance with any term
of any evidence of any Indebtedness in an aggregate outstanding principal amount
of at least $25,000,000 or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has been declared (or one
or more Persons are entitled to declare such Indebtedness to be), due and
payable before its stated maturity or before

 

32

--------------------------------------------------------------------------------


 

its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Company or any Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $25,000,000, or (y) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Indebtedness;
provided that no Event of Default shall occur under this Section 11(f) as a
result of a failure of the Company or any Subsidiary to pay any Indebtedness
associated with project financing the sole recourse for nonpayment of which is
limited to the assets that are being financed or constructed with such project
financing; or

 

(g)                                  the Company or any Material Subsidiary
(i) is not paying, or admits in writing its inability to pay, its debts
generally as they become due, (ii) files, or consents by answer or otherwise to
the filing against it of, a petition for relief or reorganization or arrangement
or any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)                                 a court or other Governmental Authority of
competent jurisdiction enters an order appointing, without consent by the
Company or any of its Material Subsidiaries, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Material Subsidiaries, or any such
petition shall be filed against the Company or any of its Material Subsidiaries
and such petition shall not be dismissed within 60 days; or

 

(i)                                     the Company or any Material Subsidiary
shall fail within 30 days to pay, bond or otherwise discharge one or more
(i) judgments or orders for the payment of money in excess of the lesser of
(A) $25,000,000 (or the equivalent thereof in currencies other than Dollars) in
the aggregate and (B) such other event of default judgment threshold set forth
in the Credit Agreement from time to time; provided, however, that such judgment
shall not be an Event of Default under this Section 11(i) if and for so long as
(1) the amount of such judgment is covered by a valid and binding policy of
insurance between the Company or the applicable Material Subsidiary and the
insurer covering payment thereof, (2) the out-of-pocket amount payable
(including any deductibles) by the Company, any Material Subsidiary or any
combination thereof in connection with any such judgment is in an aggregate
amount of no more than $15,000,000 and (3) such insurer has been notified of,
and has not disputed, in writing, the claim made for payment of, the amount of
such judgment; or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, would reasonably be expected to have a Material

 

33

--------------------------------------------------------------------------------


 

Adverse Effect, which judgment(s), in any such case, is/are not stayed on appeal
or otherwise being appropriately contested in good faith; or

 

(j)                                    if (i) any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans determined in accordance with Title IV of ERISA, shall exceed $25,000,000,
(iv) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect; or

 

(k)                                 any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained in the Subsidiary Guaranty
or the Subsidiary Guaranty ceases to be in full force and effect as a result of
acts taken by the Company or any Subsidiary Guarantor (other than in connection
with Section 9.6(b)), or is declared to be null and void in whole or in material
part by a court or other governmental or regulatory authority having
jurisdiction or the validity or enforceability thereof shall be contested by any
of the Company or any Subsidiary Guarantor or any of them renounces any of the
same or denies that it has any or further liability thereunder.

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

12.                               REMEDIES ON DEFAULT, ETC.

 

12.1.                     Acceleration.

 

(a)                                 If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)                                 If any other Event of Default has occurred
and is continuing, any holder or holders of more than 51% in principal amount of
the Notes at the time outstanding

 

34

--------------------------------------------------------------------------------


 

(exclusive of Notes then owned by the Company or any of its Affiliates) may at
any time at its or their option, by notice or notices to the Company, declare
all the Notes then outstanding to be immediately due and payable.

 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) any applicable Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

12.2.                     Other Remedies.

 

If any Event of Default has occurred and is continuing, and irrespective of
whether any Notes have become or have been declared immediately due and payable
under Section 12.1, the holder of any Note at the time outstanding may proceed
to protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

 

12.3.                     Rescission.

 

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the holders of not less than 51% in principal amount of
the Notes then outstanding, by written notice to the Company, may rescind and
annul any such declaration and its consequences if (a) the Company has paid all
overdue interest on the Notes, all principal of and Make-Whole Amount, if any,
on any Notes that are due and payable and are unpaid other than by reason of
such declaration, and all interest on such overdue principal and Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or

decree has been entered for the payment of any monies due pursuant hereto or to
the Notes.  No

 

35

--------------------------------------------------------------------------------


 

rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

 

12.4.                     No Waivers or Election of Remedies, Expenses, etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note or the Subsidiary Guaranty
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise.  Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

12.5.                     Default Rate.

 

During the continuance of an Event of Default, the Required Holders may, at
their option, by notice to the Company (which notice may be revoked at the
option of the Required Holders notwithstanding any provision of Section 17.1
requiring unanimous consent of the holders to changes in interest rates),
declare that the Notes shall bear interest at the Default Rate.  After an Event
of Default has been cured or waived, the interest rate applicable to the Notes
shall revert to the rates applicable prior to the occurrence of an Event of
Default.

 

13.                               REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

13.1.                     Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
If any holder of one or more Notes is a nominee, then the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof.  Prior to due presentment for
registration of transfer, the Person(s) in whose name any Note(s) shall be
registered shall be deemed and treated as the owner and holder thereof for all
purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary.  The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

 

13.2.                     Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for

 

36

--------------------------------------------------------------------------------


 

notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) of the same series in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1.1(a), (b) or (c) as appropriate.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

 

13.3.                     Replacement of Notes.

 

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another Institutional
Investor holder of a Note with a minimum net worth of at least $50,000,000, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

14.                               PAYMENTS ON NOTES.

 

14.1.                     Place of Payment.

 

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York City at
the principal office of U.S. Bank National Association in such jurisdiction. 
The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in such jurisdiction or the principal office
of a bank or trust company in such jurisdiction.

 

37

--------------------------------------------------------------------------------


 

14.2.                     Home Office Payment.

 

So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below your name in
Schedule A, or by such other method or at such other address as you shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, you
shall surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1.  Prior
to any sale or other disposition of any Note held by you or your nominee you
will, at your election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes pursuant to
Section 13.2.  The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by you under this Agreement and that has made the same agreement
relating to such Note as you have made in this Section 14.2.

 

15.                               EXPENSES, ETC.

 

15.1.                     Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees of a special counsel for the holders and, if reasonably required
by the Required Holders, local or other special subject matter counsel for all
holders collectively) incurred by you and each Other Purchaser or holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement or the Notes (whether
or not such amendment, waiver or consent becomes effective), including:  (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement or the Notes, or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the Notes, or by reason of
being a holder of any Note, (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes, and (c) the costs and
expenses not in excess of $3,000 incurred in connection with the initial filing
of this Agreement and all related documents and financial information, with the
SVO.  The Company will pay, and will save you and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders retained by the Company or any Subsidiary.

 

38

--------------------------------------------------------------------------------


 

15.2.                     Survival.

 

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

16.                               SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note.  All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement.  Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.

 

17.                               AMENDMENT AND WAIVER.

 

17.1.                     Requirements.

 

This Agreement, the Notes and the Subsidiary Guaranty may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to you unless consented to by you
in writing, and (b) no such amendment or waiver may, without the written consent
of each Purchaser and the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver or the principal amount of the Notes
that the Purchasers are to purchase pursuant to Section 2 upon the satisfaction
of the conditions to Closing that appear in Section 4, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20.

 

17.2.                     Solicitation of Holders of Notes.

 

(a)                                 Solicitation.  The Company will provide each
Purchaser and each holder of the Notes with sufficient information, sufficiently
far in advance of the date a decision is required, to enable such Purchaser and
such holder to make an informed and considered decision with respect to any
proposed amendment, waiver or consent in

 

39

--------------------------------------------------------------------------------


 

respect of any of the provisions hereof or of the Notes.  The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each Purchaser and
each holder of outstanding Notes promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Purchasers or holders of Notes.

 

(b)                                 Payment.  The Company will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any Purchaser or holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, or other credit support is concurrently provided, on the same terms,
ratably to each Purchaser and holder of a Note even if such Purchaser or holder
did not consent to such waiver or amendment.

 

(c)                                  Consent in Contemplation of Transfer.  Any
consent made pursuant to this Section 17 by a holder of Notes that has
transferred or has agreed to transfer its Notes to the Company, any Subsidiary
or any Affiliate of the Company and has provided or has agreed to provide such
written consent as a condition to such transfer shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of other holders of
Notes that were acquired under the same or similar conditions) shall be void and
of no force or effect except solely as to such holder.

 

17.3.                     Binding Effect, etc.

 

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all Purchasers and holders of Notes and is binding upon them and upon
each future holder of any Note and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver.  No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.  No course of dealing between the Company and any
Purchaser or holder of a Note nor any delay in exercising any rights hereunder
or under any Note shall operate as a waiver of any rights of any Purchaser or
holder of such Note.

 

17.4.                     Notes held by the Company, etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

 

40

--------------------------------------------------------------------------------


 

18.                               NOTICES.

 

Except as provided in Section 7, all notices and communications provided for
hereunder shall be in writing and sent (a) by registered or certified mail with
return receipt requested (postage prepaid), or (b) by an internationally
recognized overnight delivery service (with charges prepaid).  Any such notice
must be sent:

 

(i)                                     if to you or your nominee, to you or it
at the address specified for such communications in Schedule A, or at such other
address as you or it shall have specified to the Company in writing,

 

(ii)                                  if to any other holder of any Note, to
such holder at such address as such other holder shall have specified to the
Company in writing, or

 

(iii)                               if to the Company or any Subsidiary
Guarantor, to the Company at its address set forth at the beginning hereof to
the attention of President, General Counsel and Treasurer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

19.                               REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, electronic, digital, or other similar process and you
may destroy any original document so reproduced.  The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.  This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

20.                               CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any Person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial

 

41

--------------------------------------------------------------------------------


 

statements delivered to you under Section 7.1 that are otherwise publicly
available.  You will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by you in good faith to
protect confidential information of third parties delivered to you, provided
that you may deliver or disclose Confidential Information to (i) your directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes) (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential or shall
otherwise have a duty to keep such information confidential), (ii) your
auditors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any Security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
your investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to you, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
you are a party or (z) if an Event of Default has occurred and is continuing, to
the extent you may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under your Notes and this Agreement.  In the event that any
Purchaser or holder of a Note is required to disclose information pursuant to
clause (viii)(x) or (y) above, such Purchaser or holder agrees, to the extent
reasonably practicable and not in violation of applicable law, to provide the
Company with prior notice of such required disclosures.  Except for the sale and
purchase of the Notes as contemplated by this Agreement, you agree not to use
any Confidential Information in connection with purchases or sales of, or
trading in, the Company’s Securities. Each Purchaser will be liable for each
breach of this Section 20 by any of their respective affiliates.  Each holder of
a Note, by its acceptance of a Note, will be deemed to have agreed to be bound
by and to be entitled to the benefits of this Section 20 as though it were a
party to this Agreement.  On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying the provisions of this
Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, you are required to agree to a
confidentiality undertaking (whether through Intralinks or otherwise) which is
different from the terms of this Section 20, the terms of this Section 20 shall,
as between you and the Company, supersede the terms of any such other
confidentiality undertaking.

 

42

--------------------------------------------------------------------------------


 

21.                               SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

22.                               MISCELLANEOUS.

 

22.1.                     Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

22.2.                     Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

 

22.3.                     Accounting Terms.

 

(a)                                 All accounting terms used herein that are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (ii) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure any
financial liability using fair value (as permitted by Accounting Standard
Codification Topic No. 825-10-25 — Fair Value Option or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing (but subject
to clause (b) of the definition of Indebtedness), if the Company notifies the
holders of Notes that, in the Company’s reasonable opinion, or if the Required
Holders notify the Company that, in the Required Holders’ reasonable opinion, as
a result of a change in GAAP after the date of this Agreement, any covenant
contained in Section 10.1 through 10.6, or any of the defined terms used therein
no longer apply as intended such that such covenants are materially more or less
restrictive to the Company than as at the date of this Agreement, the Company
shall negotiate in good faith with the holders of Notes to make any necessary
adjustments to such covenant or defined term to provide the holders of the Notes
with substantially the same protection as such covenant provided prior to the
relevant change in GAAP.  Until the Company and the Required Holders so agree to
reset, amend or establish alternative covenants or defined terms, (i) the
covenants contained in Section 10.1 through 10.6, together with the relevant
defined terms, shall continue to apply and compliance therewith shall be
determined on the basis of GAAP in effect at the date of this Agreement and (ii)
each set of financial statements delivered to holders of Notes pursuant to
Section 7.1(a) or (b) during such time shall include detailed reconciliations
reasonably satisfactory to the Required Holders as to the effect of such change
in GAAP.

 

22.4.                     Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

22.5.                     Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

22.6.                     Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument. 
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

44

--------------------------------------------------------------------------------


 

22.7.                     Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

22.8.                     Jurisdiction and Process; Waiver of Jury Trial.

 

(a)                                 The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes.  To the fullest
extent permitted by applicable law, the Company irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(b)                                 Nothing in this Section 22.8 shall affect
the right of any holder of a Note to serve process in any manner permitted by
law, or limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

(c)                                  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

Remainder of page intentionally left blank.

 

45

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

 

Very truly yours,

 

 

 

 

 

INTREPID POTASH, INC.

 

 

 

 

By:

/s/ David W. Honeyfield

 

Name:

David W. Honeyfield

 

Title:

President and Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

TEACHERS INSURANCE AND

 

ANNUITY ASSOCIATION OF AMERICA

 

 

 

 

By:

/s/ Joseph R. Cantey

 

Name:

Joseph R. Cantey

 

Title:

Director

 

 

S-2

--------------------------------------------------------------------------------


 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

By:

/s/ Brian Keating

 

Name:

Brian Keating

 

Title:

Managing Director

 

 

S-3

--------------------------------------------------------------------------------


 

COBANK, ACB

 

 

By:

/s/ Alan V. Schuler

 

Name:

Alan V. Schuler

 

Title:

Vice President

 

 

S-4

--------------------------------------------------------------------------------


 

AGFIRST FARM CREDIT BANK

 

 

By:

/s/ John W. Burnside, Jr.

 

Name:

John W. Burnside, Jr.

 

Title:

Vice President

 

 

S-5

--------------------------------------------------------------------------------


 

FARM CREDIT BANK OF TEXAS

 

 

By:

/s/ Luis M.H. Requejo

 

Name:

Luis M.H. Requejo

 

Title:

Director of Capital Markets

 

 

S-6

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

 

 

By:

/s/ Curtis Flammini

 

Name:

Curtis Flammini

 

Title:

Vice President

 

 

S-7

--------------------------------------------------------------------------------


 

1ST FARM CREDIT SERVICES, PCA

 

 

By:

/s/ Corey Waldinger

 

Name:

Corey Waldinger

 

Title:

Vice President, Capital Markets

 

 

S-8

--------------------------------------------------------------------------------


 

FARM CREDIT SERVICES OF AMERICA, PCA

 

 

By:

/s/ Steven L. Moore

 

Name:

Steven L. Moore

 

Title:

Vice President

 

 

S-9

--------------------------------------------------------------------------------


 

SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, provided, that in no event shall (i) any institutional investor be
deemed an Affiliate of the Company unless such institutional investor has placed
at least one of its representatives on the Company’s board of directors and
(ii) any trustee under, or any committee with responsibility for administering,
any Plan be deemed an Affiliate of the Company.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

 

“Agreement” means this Note Purchase Agreement dated as of August 28, 2012,  as
it may be amended or supplemented from time to time.

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Blocked Person” is defined in Section 5.16(a).

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP; provided, that “Capital
Expenditures” shall not include (w) expenditures funded with net cash proceeds
received by a Loan Party with respect to (i) any sale, transfer or disposition
of property or series of related sales, transfers, or dispositions of property
that yields gross proceeds to any Loan Party, (ii) any insurance or condemnation
proceeds for assets being replaced, in each case, received or paid to the
account of any Loan Party, or (iii) an equity issuance by the Company;
(x) expenditures funded directly with proceeds of contractual reimbursement
obligations owing by landlords of the Loan Parties to the extent actually
reimbursed in cash by landlords that are not Affiliates of any Loan Party;
(y) any like-kind or non-monetary exchange of assets; and (z) for the avoidance
of doubt, Permitted Acquisitions.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest, (v) shares of money market mutual funds that
are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s, and
(vi) any Investment permitted by that certain Short-Term Investment Policy of
Intrepid Potash, Inc., issued in July 2008, as the same may be amended or
supplemented from time to time, and as approved by the Company’s audit
committee.

 

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, in each case, other than the Permitted Holders, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Exchange Act) of 30% or more of the outstanding
shares of voting stock of the Company; or (ii) within any twelve-month period,
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (x) nominated by the board
of directors of the Company nor (y) appointed by directors so nominated.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” means Intrepid Potash, Inc., a Delaware corporation.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income plus, to
the extent deducted from revenues in determining Consolidated Net Income and
without duplication, (i) Consolidated Interest Expense, (ii) expense for income,
franchise or similar taxes paid in cash or accrued, (iii) depreciation expense,
(iv) amortization expense, (v) impairment expense, (vi) extraordinary expenses,
charges or losses incurred other than in the ordinary course of business,
(vii) all non-cash expenses (including related to stock based compensation),
(viii) non-recurring or unusual cash expenses, (ix) depletion expense, and
(x) accretion expense, minus, to the extent included in Consolidated Net Income,
(1) extraordinary income or gains realized other than in the ordinary course of
business, (2) all non-cash income or gains, (3) non-recurring or unusual cash
income or gains, (4) income tax credits and refunds (to the extent not netted
from tax expense), and (5) any cash payments made during such period in respect
of non-cash items described in clauses (vi) or (vii) above subsequent to the
fiscal quarter in which the relevant non-cash expenses, charges or losses were
incurred, all calculated for the Company and

 

B-2

--------------------------------------------------------------------------------


 

its Subsidiaries on a consolidated basis for such period.  For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  Any determination of Consolidated
EBITDA shall exclude (i) unrealized gains or losses in respect of Rate
Management Transactions and (ii) gains or losses resulting from any disposition
of assets that is not a Material Disposition.

 

“Consolidated Funded Indebtedness” means at any time the aggregate amount of
Consolidated Indebtedness, excluding (A) Indebtedness of a type described in
clauses (ii), (iii), (v), (vii) (but only with respect to (a) commercial Letters
of Credit or (b) Letters of Credit supporting reclamation obligations or other
obligations that are of the type that are, or are permitted to be, supported by
performance guarantees, surety bonds or reclamation bonds), (viii) (as it
pertains to clauses (ii), (iii), (v), (vii) (but only with respect to
(a) commercial Letters of Credit or (b) Letters of Credit supporting reclamation
obligations or other obligations that are of the type that are, or are permitted
to be, supported by performance guarantees, surety bonds or reclamation bonds)
or (ix) in the definition of Indebtedness or any Indebtedness arising out of any
IRB) and (ix) in the definition of Indebtedness and (B) any Indebtedness arising
out of any IRB.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis for such period.  For the purposes of
calculating Consolidated Interest Expense for any Reference Period, (i) if at
any time during such Reference Period the Company or any Subsidiary shall have
made any Material Disposition, the Consolidated Interest Expense for such
Reference Period shall be reduced by an amount equal to the Consolidated
Interest Expense (if positive) attributable to the property that is the subject
of such Material Disposition for such Reference Period or increased by an amount
equal to the Consolidated Interest Expense (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated Interest
Expense for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.

 

“Consolidated Maintenance Capital Expenditures” means, with reference to any
period, the maintenance Capital Expenditures of the Company and its Subsidiaries
calculated on a consolidated basis for such period, which, for purposes of any
calculation under Section 10.1, shall equal $40,000,000 per any four fiscal
quarter period.

 

B-3

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis for such period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss relating to the obligation or liability of any other Person,
including, without limitation, any comfort letter tantamount to a guaranty, any
operating agreement tantamount to a guaranty, any take-or-pay contract, or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership (other than such obligations of such
partnership (or portion thereof) that are made non-recourse to such general
partner); provided, that “Contingent Obligation” shall not include warranties or
indemnities for goods or services sold in the ordinary course of business or
endorsements of instruments for deposit or collection in the ordinary course of
business, and unless otherwise expressly limited by the terms of a guarantee,
the amount of any guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided, further, that “Contingent
Obligation” shall not include any obligation of Company or any of its
Subsidiaries under any IRB.

 

“Control Event” means the execution of any definitive and legally binding
written agreement that, when fully performed by the parties thereto, will result
in a Change of Control.

 

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession by the Company or any Subsidiary of
the Company, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Credit Agreement” means the Credit Agreement dated as of August 3, 2011 among
the Company, the lenders from time to time party thereto, and U.S. Bank National
Association, as administrative agent, as such agreement may be amended,
restated, supplemented, refinanced, increased or reduced from time to time, and
any successor or replacement credit agreement or similar facility.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

B-4

--------------------------------------------------------------------------------


 

“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by U.S. Bank
National Association in New York City is as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Electronic Delivery” is defined in Section 7.1.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financial Covenant” is defined in Section 10.10(a).

 

“Financial Covenant Notice” means a written notice from the Company to each
holder of the Notes delivered promptly, and in any event within 3 Business Days
after the inclusion of any Financial Covenant or any event of default,
definition or other provision relating to such Financial Covenant in the Credit
Agreement (including by way of amendment or other modification of any exiting
provision thereof), pursuant to Section 10.10, by a Responsible Officer of the
Company in reasonable detail, including reference to Section 10.10, a verbatim
statement of such Financial Covenant,  event of default, definition or other
provision relating to such Financial Covenant and related explanatory
calculations, as applicable.

 

“Fixed Charge Coverage Ratio” is defined in Section 10.1.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)                                 the government of

 

B-5

--------------------------------------------------------------------------------


 

(i)                                     the United States of America or any
State or other political subdivision thereof, or

 

(ii)                                  any jurisdiction in which the Company or
any Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any Subsidiary, or

 

(b)                                 any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

 

(a)                                 to purchase such indebtedness or any
property constituting security therefor;

 

(b)                                 to advance or supply funds (i) for the
purchase or payment of such Indebtedness, or (ii) to maintain any working
capital or other balance sheet condition or any income statement condition of
any other Person or otherwise to advance or make available funds for the
purchase or payment of such Indebtedness;

 

(c)                                  to lease properties or to purchase
properties or services primarily for the purpose of assuring the owner of such
Indebtedness of the ability of any other Person to make payment of the
Indebtedness; or

 

(d)                                 otherwise to assure the owner of such
Indebtedness against loss in respect thereof.

 

In any computation of the Indebtedness of the obligor under any Guaranty, the
Indebtedness that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other

 

B-6

--------------------------------------------------------------------------------


 

than accounts payable arising in the ordinary course of such Person’s business),
(iii) obligations, whether or not assumed, secured by Liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, bonds or other
similar instruments, (v) obligations of such Person to purchase securities or
other property arising out of or in connection with the sale of the same or
substantially similar securities or property, but only if such obligation to
purchase can be enforced prior to the stated maturity of any Note,
(vi) Capitalized Lease Obligations, (vii) obligations of such Person as an
account party with respect to standby and commercial Letters of Credit or
banker’s acceptances, (viii) Contingent Obligations of such Person relating to
Indebtedness of a type described in clauses (i) through (vii) or (ix) through
(xi) of this definition, (ix) Net Mark-to-Market Exposure under Rate Management
Transactions, (x) obligations under any transaction pursuant to which such
Person has sold, conveyed or otherwise transferred any accounts or notes
receivable and rights related thereto (other than any sale or transfer in
connection with enforcement or collection thereof), and (xi) any other
obligation for borrowed money which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.  Notwithstanding the
foregoing, for all purposes hereof, (a) no effect shall be given hereunder to
any change under GAAP that results in any operating lease being treated as
indebtedness or a capital lease and (b) the Indebtedness of any Person will not
include accrued liabilities or obligations incurred in the ordinary course.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any original purchaser of a Note and (b)  any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.

 

“IRB” means any self-funded industrial revenue bond transaction set forth in
Schedule 5.15, or any such transaction entered into by the Company or any of its
Subsidiaries after the date hereof pursuant to the provisions of Sections 4-59-1
to 4-59-16 of the New Mexico Statutes Annotated, 1978 Compilation, as amended,
or any comparable statute, regulation or program in any other state, so long as,
in each case, such transaction is debt-neutral (with the relevant municipality
or county issuing such bonds, the Company purchasing such bonds, and the
relevant Subsidiary receiving the proceeds from the sales of such bonds) and is
generally of the kind and nature entered into by the Company and its
Subsidiaries prior to the date hereof.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Funded Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the Company’s then most-recently ended four fiscal
quarters for which financial statements have been delivered pursuant to
Section 7.1.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security

 

B-7

--------------------------------------------------------------------------------


 

agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan Party” or “Loan Parties” means, individually or collectively, the Company
and the Subsidiary Guarantors.

 

“Make-Whole Amount” is defined in Section 8.7.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Company and its Subsidiaries in excess of $25,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, or (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, or (c) the ability of Subsidiary
Guarantors, taken as a whole, to perform their obligations under the Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranty.

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$25,000,000.

 

“Material Subsidiary” means each Subsidiary which, as of the end of the most
recent fiscal quarter of the Company, (i) for the period of four consecutive
fiscal quarters then ended for which financial statements have been delivered
pursuant to Section 7.1, contributed greater than 10% of the Company’s
Consolidated EBITDA for such period or (ii) contributed greater than 10% of the
Company’s Consolidated Total Assets as of such date; provided that, if at any
time the aggregate amount of the EBITDA or consolidated total assets of all
Subsidiaries that are not Material Subsidiaries exceeds 20% of the Company’s
Consolidated EBITDA for any such period or 20% of the Company’s Consolidated
Total Assets as of the end of any such fiscal quarter, respectively, the Company
shall designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries.

 

“Maximum Leverage Ratio” is defined in Section 10.2.

 

“Memorandum” is defined in Section 5.3.

 

“Minimum Fixed Charge Coverage Ratio” is defined in Section 10.1.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

B-8

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“NAIC Annual Statement” is defined in Section 6.2(a).

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

“Notes” is defined in Section 1.1.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“Other Purchasers” is defined in Section 2.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted Acquisition” has the meaning given to such term in the Credit
Agreement.

 

“Permitted Holder” means each of (i) Robert P. Jornayvaz III and Hugh E.
Harvey, Jr., (ii) Intrepid Production Corporation and Harvey Operating and
Production Company to the extent such entities are controlled by Robert P.
Jornayvaz III and/or Hugh E. Harvey, Jr. and (iii) to the extent controlled
solely by Robert P. Jornayvaz III or Hugh E. Harvey, Jr., any partnership, trust
or other entity created for the benefit of any one or more of Robert P.
Jornayvaz III or Hugh E. Harvey, Jr., the spouse of Robert P. Jornayvaz III or
Hugh E. Harvey, Jr., or any lineal descendants of Robert P. Jornayvaz III or
Hugh E. Harvey, Jr.

 

B-9

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

 

“Priority Debt” means, as of any date, the sum (without duplication) of
(a) outstanding unsecured Indebtedness of Subsidiaries other than
(i) Indebtedness of any Subsidiary Guarantor; (ii) Indebtedness owed to the
Company, a Subsidiary Guarantor or a Wholly-Owned Subsidiary; and
(iii) Indebtedness of a Subsidiary outstanding at the time of its acquisition by
the Company, provided that (A) such Indebtedness was not incurred in
contemplation of becoming a Subsidiary, and (B) at the time of such acquisition
and after giving effect thereto, no Default or Event of Default exists or would
exist and (b) Indebtedness of the Company and its Subsidiaries secured by Liens
not otherwise permitted by Sections 10.4(a) through (r).

 

“property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Purchaser” means each purchaser listed in Schedule A and such Purchaser’s
successors and assigns (so long as any such assignment complies with
Section 13.2), provided, however, that any Purchaser of a Note that ceases to be
the registered holder or a beneficial owner (through a nominee) of such Note as
the result of a transfer thereof pursuant to Section 13.2 shall cease to be
included within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, excluding any agreements entered into by the Company or any
Subsidiary for the physical purchase of natural gas in the ordinary course of
business for use in the Company’s or such Subsidiary’s operations.

 

B-10

--------------------------------------------------------------------------------


 

“Required Holders” means, at any time (i) prior to the Closing, the Purchasers
and (ii) on or after the Closing, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 

“Responsible Officer” means any of the Executive Chairman of the Board,
President, Chief Financial Officer, Treasurer, Vice President of Finance,
Controller and Chief Accounting Officer or any Executive Vice President of the
Company, acting singly.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, chief accounting
officer, treasurer or controller of the Company.

 

“Series A Notes” is defined in Section 1.1.

 

“Series B Notes” is defined in Section 1.1.

 

“Series C Notes” is defined in Section 1.1.

 

“Source” is defined in Section 6.2.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.

 

“Subsidiary Guarantor” means any Subsidiary of the Company that executes and
delivers, or becomes a party to, the Subsidiary Guaranty.

 

“Subsidiary Guaranty” is defined in Section 1.2.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

B-11

--------------------------------------------------------------------------------


 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Wholly Owned Subsidiary” means, at any time, any Subsidiary 100% of all of the
equity interests (except directors’ qualifying shares) and voting interests of
which are owned by any one or more of the Company and the Company’s other Wholly
Owned Subsidiaries at such time.

 

B-12

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(a)

 

[FORM OF SERIES A SENIOR NOTE]

 

INTREPID POTASH, INC.

 

3.23% SENIOR NOTE, SERIES A
DUE APRIL 16, 2020

 

No. AR-[          ]

 

[Date]

$[              ]

 

PPN: 46121Y A*3

 

FOR VALUE RECEIVED, the undersigned, INTREPID POTASH, INC., a Delaware
corporation (the “Company”), promises to pay to [         ], or registered
assigns, the principal sum of $[              ] (or so much thereof as shall not
have been prepaid) on April 16, 2020 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 3.23% per annum from the date hereof,
payable semiannually, on April 16 and October 16, in each year, commencing with
the October 16 next succeeding the date hereof, and on the Maturity Date, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law and subject to Section 12.5 of the Note Purchase Agreement (as
defined below), on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the Default
Rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank National Association in New York City or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of August 28, 2012 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof. 
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representations set forth in
Section 6.2 of the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

--------------------------------------------------------------------------------


 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(b)

 

[FORM OF SERIES B SENIOR NOTE]

 

INTREPID POTASH, INC.

 

4.13% SENIOR NOTE, SERIES B
DUE APRIL 14, 2023

 

No. BR-[          ]

 

[Date]

$[              ]

 

PPN: 46121Y A@1

 

FOR VALUE RECEIVED, the undersigned, INTREPID POTASH, INC., a Delaware
corporation (the “Company”), promises to pay to [         ], or registered
assigns, the principal sum of $[              ] (or so much thereof as shall not
have been prepaid) on April 14, 2023 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 4.13% per annum from the date hereof,
payable semiannually, on April 16 and October 16, in each year, commencing with
the October 16 next succeeding the date hereof, and on the Maturity Date, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law and subject to Section 12.5 of the Note Purchase Agreement (as
defined below), on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the Default
Rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank National Association in New York City or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of August 28, 2012 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof. 
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representations set forth in
Section 6.2 of the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the

 

--------------------------------------------------------------------------------


 

purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(c)

 

[FORM OF SERIES C SENIOR NOTE]

 

INTREPID POTASH, INC.

 

4.28% SENIOR NOTE, SERIES C
DUE APRIL 16, 2025

 

No. CR-[          ]

 

[Date]

$[              ]

 

PPN: 46121Y A#9

 

FOR VALUE RECEIVED, the undersigned, INTREPID POTASH, INC., a Delaware
corporation (the “Company”), promises to pay to [         ], or registered
assigns, the principal sum of $[              ] (or so much thereof as shall not
have been prepaid) on April 16, 2025 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 4.28% per annum from the date hereof,
payable semiannually, on April 16 and October 16, in each year, commencing with
the October next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law and subject to Section 12.5 of the Note Purchase Agreement (as
defined below), on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the Default
Rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank National Association in New York City or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of August 28, 2012 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof. 
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representations set forth in
Section 6.2 of the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the

 

--------------------------------------------------------------------------------


 

purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.2

 

[FORM OF SUBSIDIARY GUARANTY]

 

THIS GUARANTY (this “Guaranty”) dated as of April 16, 2013 is made by the
undersigned (each, a “Guarantor”), in favor of the holders from time to time of
the Notes hereinafter referred to, including each purchaser named in the Note
Purchase Agreement hereinafter referred to, and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, INTREPID POTASH, INC., a Delaware corporation (the “Company”), and the
initial Holders entered into a Note Purchase Agreement dated as of August 28,
2012 (the Note Purchase Agreement as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms, the “Note
Purchase Agreement”);

 

WHEREAS, the Note Purchase Agreement provides for the issuance by the Company of
$150,000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);

 

WHEREAS, the Company owns, directly or indirectly, all of the issued and
outstanding capital stock of each Guarantor;

 

WHEREAS, it is a requirement under the Note Purchase Agreement that the
Guarantor shall execute and deliver this Guaranty to the Holders and the
Guarantor will derive substantial benefit from the transaction requiring
execution and delivery of this Guaranty; and

 

WHEREAS, each Guarantor desires to execute and deliver this Guaranty to satisfy
the conditions described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, each Guarantor makes this Guaranty as
follows:

 

SECTION 1.  Definitions.  Any capitalized terms not otherwise herein defined
shall have the meanings attributed to them in the Note Purchase Agreement.

 

SECTION 2.  Guaranty.  Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, and interest on, and each other amount due under, the Notes or
the Note Purchase Agreement, when and as the same shall become due and payable
(whether at stated maturity or by required or optional prepayment or by
declaration or otherwise) in accordance with the terms of the Notes and the Note
Purchase Agreement (the Notes and the Note Purchase Agreement being sometimes
hereinafter collectively referred to as the “Note Documents” and the amounts
payable by the Company under the Note Documents, and all other monetary
obligations of the Company thereunder (including any attorneys’ fees and
expenses required thereunder), being sometimes collectively hereinafter referred
to as the “Obligations”).  This Guaranty is a guaranty of

 

--------------------------------------------------------------------------------


 

payment and not just of collection and is in no way conditioned or contingent
upon any attempt to collect from the Company or upon any other event,
contingency or circumstance whatsoever.  If for any reason whatsoever the
Company shall fail or be unable duly, punctually and fully to pay such amounts
as and when the same shall become due and payable, each Guarantor, without
demand, presentment, protest or notice of any kind, will forthwith pay or cause
to be paid such amounts to the Holders under the terms of such Note Documents,
in lawful money of the United States, at the place specified in the Note
Purchase Agreement, or perform or comply with the same or cause the same to be
performed or complied with, together with interest (to the extent provided for
under such Note Documents) on any amount due and owing from the Company.  Each
Guarantor, promptly after demand, will pay to the Holders the reasonable costs
and expenses of collecting such amounts or otherwise enforcing this Guaranty,
including, without limitation, the reasonable fees and expenses of counsel. 
Notwithstanding the foregoing, the right of recovery against each Guarantor
under this Guaranty is limited to the extent it is judicially determined with
respect to any Guarantor that entering into this Guaranty would violate
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any state law, in which case such Guarantor shall be liable under this Guaranty
only for amounts aggregating up to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provisions of any state law.

 

SECTION 3.  Guarantor’s Obligations Unconditional.  The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Company or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not each Guarantor or the Company shall have
any knowledge or notice thereof), including:

 

(a)                                 any termination, amendment or modification
of or deletion from or addition or supplement to or other change in any of the
Note Documents or any other instrument or agreement applicable to any of the
parties to any of the Note Documents;

 

(b)                                 any furnishing or acceptance of any
security, or any release of any security, for the Obligations, or the failure of
any security or the failure of any person to perfect any interest in any
collateral;

 

(c)                                  any failure, omission or delay on the part
of the Company to conform or comply with any term of any of the Note Documents
or any other instrument or agreement referred to in paragraph (a) above,
including, without limitation, failure to give notice to any Guarantor of the
occurrence of a “Default” or an “Event of Default” under any Note Document;

 

(d)                                 any waiver of the payment, performance or
observance of any of the obligations, conditions, covenants or agreements
contained in any Note Document, or any other waiver, consent, extension,
indulgence, compromise, settlement, release or other

 

--------------------------------------------------------------------------------


 

action or inaction under or in respect of any of the Note Documents or any other
instrument or agreement referred to in paragraph (a) above or any obligation or
liability of the Company, or any exercise or non-exercise of any right, remedy,
power or privilege under or in respect of any such instrument or agreement or
any such obligation or liability;

 

(e)                                  any failure, omission or delay on the part
of any of the Holders to enforce, assert or exercise any right, power or remedy
conferred on such Holder in this Guaranty, or any such failure, omission or
delay on the part of such Holder in connection with any Note Document, or any
other action on the part of such Holder;

 

(f)                                   any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to the Company, any Guarantor or to any other person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

 

(g)                                  any discharge, termination, cancellation,
frustration, irregularity, invalidity or unenforceability, in whole or in part,
of any of the Note Documents or any other agreement or instrument referred to in
paragraph (a) above or any term hereof;

 

(h)                                 any merger or consolidation of the Company
or any Guarantor into or with any other corporation, or any sale, lease or
transfer of any of the assets of the Company or any Guarantor to any other
person;

 

(i)                                     any change in the ownership of any
shares of capital stock of the Company or any change in the corporate
relationship between the Company and any Guarantor, or any termination of such
relationship;

 

(j)                                    any release or discharge, by operation of
law, of any Guarantor from the performance or observance of any obligation,
covenant or agreement contained in this Guaranty; or

 

(k)                                 any other occurrence, circumstance,
happening or event whatsoever, whether similar or dissimilar to the foregoing,
whether foreseen or unforeseen, and any other circumstance which might otherwise
constitute a legal or equitable defense or discharge of the liabilities of a
guarantor or surety or which might otherwise limit recourse against any
Guarantor, other than the defense of payment in full of the Obligations.

 

Notwithstanding any other provision contained in this Guaranty, each Guarantor’s
liability with respect to the principal amount of the Notes shall be no greater
than the liability of the Company with respect thereto.

 

--------------------------------------------------------------------------------


 

SECTION 4.  Full Recourse Obligations.  The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.

 

SECTION 5.  Waiver.  Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
the Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to or demand of payment from the
Company or the Guarantor with respect to any amount due under any Note Document
or protest for nonpayment or dishonor, (d) any right to the enforcement,
assertion or exercise by any of the Holders of any right, power, privilege or
remedy conferred in the Note Purchase Agreement or any other Note Document or
otherwise, (e) any requirement of diligence on the part of any of the Holders,
(f) any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under any Note Document, (g) any notice of any sale, transfer
or other disposition by any of the Holders of any right, title to or interest in
the Note Purchase Agreement or in any other Note Document and (h) any other
occurrence, circumstance, happening or event whatsoever, whether similar or
dissimilar to the foregoing, whether foreseen or unforeseen, and any other
circumstance which might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against any Guarantor (other than the defense of payment in full
of the Obligations).

 

SECTION 6.  Subrogation, Contribution, Reimbursement or Indemnity.  Until one
year and one day after all Obligations have been indefeasibly paid in full, each
Guarantor agrees not to take any action pursuant to any rights which may have
arisen in connection with this Guaranty to be subrogated to any of the rights
(whether contractual, under the United States Bankruptcy Code, as amended,
including Section 509 thereof, under common law or otherwise) of any of the
Holders against the Company or against any collateral security or guaranty or
right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Company which may have
arisen in connection with this Guaranty.  So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Company to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the Holders, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Holders may determine.  The provisions of this paragraph shall survive the term
of this Guaranty and the payment in full of the Obligations.

 

SECTION 7.  Effect of Bankruptcy Proceedings, etc.  This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms of the Note Purchase Agreement or any other Note Document
is rescinded or must otherwise be

 

--------------------------------------------------------------------------------


 

restored or returned by such Holder upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any other person,
or upon or as a result of the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to the Company or other person or
any substantial part of its property, or otherwise, all as though such payment
had not been made.  If an event permitting the acceleration of the maturity of
the principal amount of the Notes shall at any time have occurred and be
continuing, and such acceleration shall at such time be prevented by reason of
the pendency against the Company or any other person of a case or proceeding
under a bankruptcy or insolvency law, each Guarantor agrees that, for purposes
of this Guaranty and its obligations hereunder, the maturity of the principal
amount of the Notes and all other Obligations shall be deemed to have been
accelerated with the same effect as if any Holder had accelerated the same in
accordance with the terms of the Note Purchase Agreement or other applicable
Note Document, and such Guarantor shall forthwith pay such principal amount,
Make-Whole Amount, if any, and interest thereon and any other amounts guaranteed
hereunder without further notice or demand.

 

SECTION 8.  Term of Agreement.  This Guaranty and all guaranties, covenants and
agreements of each Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Obligations
shall be paid and performed in full and all of the agreements of such Guarantor
hereunder shall be duly paid and performed in full; provided that any Guarantor
shall be released from this Guaranty as provided in Section 9.6(b) of the Note
Purchase Agreement.

 

SECTION 9.  Representations and Warranties.  Each Guarantor represents and
warrants to each Holder that:

 

(a)                                 such Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the corporate power and authority to own
and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged;

 

(b)                                 such Guarantor has the corporate power and
authority and the legal right to execute and deliver, and to perform its
obligations under, this Guaranty, and has taken all necessary corporate action
to authorize its execution, delivery and performance of this Guaranty;

 

(c)                                  this Guaranty constitutes a legal, valid
and binding obligation of such Guarantor enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

 

(d)                                 the execution, delivery and performance of
this Guaranty will not violate any provision of any requirement of law or
material contractual obligation of such Guarantor and will not result in or
require the creation or imposition of any Lien on any of the properties,
revenues or assets of the Guarantor pursuant to the provisions of any material
contractual obligation of such Guarantor or any requirement of law;

 

--------------------------------------------------------------------------------


 

(e)                                  no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or governmental authority
is required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty;

 

(f)                                   no litigation, investigation or proceeding
of or before any arbitrator or governmental authority is pending or, to the
knowledge of such Guarantor, threatened by or against such Guarantor or any of
its properties or revenues (i) with respect to this Guaranty or any of the
transactions contemplated hereby or (ii) which would reasonably be expected to
have a Material Adverse Effect;

 

(g)                                  the execution, delivery and performance of
this Guaranty will not violate any provision of any order, judgment, writ, award
or decree of any court, arbitrator or Governmental Authority, domestic or
foreign, or of the charter or by-laws of such Guarantor or of any securities
issued by such Guarantor; and

 

(h)                                 after giving effect to the transactions
contemplated herein (including the last sentence of Section 2), (i) the present
fair salable value of the assets of such Guarantor is in excess of the amount
that will be required to pay its probable liability on its existing debts as
said debts become absolute and matured, (ii)  such Guarantor has received
reasonably equivalent value for executing and delivering this Guaranty,
(iii) the property remaining in the hands of such Guarantor is not an
unreasonably small capital, and (iv) such Guarantor is able to pay its debts as
they mature.

 

SECTION 10.  Notices.  All notices under the terms and provisions hereof shall
be in writing, and shall be mailed by first-class mail, postage prepaid,
addressed (a) if to the Company or any Holder at the address set forth in,  the
Note Purchase Agreement or (b) if to a Guarantor, in care of the Company at the
Company’s address set forth in the Note Purchase Agreement, or in each case at
such other address as the Company, any Holder or such Guarantor shall from time
to time designate in writing to the other parties.  Any notice so addressed
shall be deemed to be given when actually received.

 

SECTION 11.  Survival.  All warranties, representations and covenants made by
each Guarantor herein or in any certificate or other instrument delivered by it
or on its behalf hereunder shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders.  All statements in
any such certificate or other instrument shall constitute warranties and
representations by such Guarantor hereunder.

 

SECTION 12.  Submission to Jurisdiction.  Each Guarantor irrevocably submits to
the jurisdiction of the courts of the State of New York and of the courts of the
United States of America having jurisdiction in the State of New York for the
purpose of any legal action or proceeding in any such court with respect to, or
arising out of, this Guaranty, the Note Purchase Agreement or the Notes, the
Security Agreements, the Subsidiary Guaranty or the Notes.

 

SECTION 13.  Miscellaneous.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions

 

--------------------------------------------------------------------------------


 

hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, each Guarantor hereby
waives any provision of law that renders any provisions hereof prohibited or
unenforceable in any respect.  The terms of this Guaranty shall be binding upon,
and inure to the benefit of, each Guarantor and the Holders and their respective
successors and assigns.  No term or provision of this Guaranty may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by each Guarantor and the Holders.  The section and paragraph headings in
this Guaranty and the table of contents are for convenience of reference only
and shall not modify, define, expand or limit any of the terms or provisions
hereof, and all references herein to numbered sections, unless otherwise
indicated, are to sections in this Guaranty.  This Guaranty shall in all
respects be governed by, and construed in accordance with, the laws of the State
of New York, including all matters of construction, validity and performance.

 

SECTION 14.  Covenant.  Each Guarantor will ensure that its payment obligations
under this Guaranty will at all times rank at least pari passu, without
preference or priority, with all other unsecured and unsubordinated Indebtedness
of such Guarantor.

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

 

 

[Name of Guarantor]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

FORM OF JOINDER TO SUBSIDIARY GUARANTY

 

The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty dated as of
April 16, 2013 from the Guarantors named therein in favor of the Holders, as
defined therein, and agrees to be bound by all of the terms thereof and
represents and warrants to the Holders that:

 

(a)                                 the Guarantor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has the requisite power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged;

 

(b)                                 the Guarantor has the requisite power and
authority and the legal right to execute and deliver this Joinder to Subsidiary
Guaranty (“Joinder”) and to perform its obligations hereunder and under the
Subsidiary Guaranty and has taken all necessary action to authorize its
execution and delivery of this Joinder and its performance of the Subsidiary
Guaranty;

 

(c)                                  the Subsidiary Guaranty constitutes a
legal, valid and binding obligation of the Guarantor enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (regardless
of whether such enforceability is considered in a proceeding in equity or at
law);

 

(d)                                 the execution, delivery and performance of
this Joinder will not violate any provision of any requirement of law or
material contractual obligation of the Guarantor and will not result in or
require the creation or imposition of any Lien on any of the properties,
revenues or assets of the Guarantor pursuant to the provisions of any material
contractual obligation of such Guarantor or any requirement of law;

 

(e)                                  no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or governmental authority
is required in connection with the execution, delivery, performance, validity or
enforceability of this Joinder;

 

(f)                                   no litigation, investigation or proceeding
of or before any arbitrator or governmental authority is pending or, to the
knowledge of the Guarantor, threatened by or against the Guarantor or any of its
properties or revenues (i) with respect to this Joinder, the Subsidiary Guaranty
or any of the transactions contemplated hereby or thereby or (ii) that would
reasonably be expected to have a Material Adverse Effect;

 

(g)                                  the execution, delivery and performance of
this Joinder will not violate any provision of any order, judgment, writ, award
or decree of any court, arbitrator or Governmental Authority, domestic or
foreign, or of the charter or by-laws of the Guarantor or of any securities
issued by the Guarantor; and

 

--------------------------------------------------------------------------------


 

(h)                                 after giving effect to the transactions
contemplated herein (but subject to the last sentence of Section 2 of the
Subsidiary Guaranty), (i) the present fair salable value of the assets of the
Guarantor is in excess of the amount that will be required to pay its probable
liability on its existing debts as said debts become absolute and matured, (ii) 
the Guarantor has received reasonably equivalent value for executing and
delivering this Guaranty, (iii) the property remaining in the hands of the
Guarantor is not an unreasonably small capital, and (iv) the Guarantor is able
to pay its debts as they mature.

 

Capitalized Terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as of                     ,         .

 

 

[Name of Guarantor]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------